MEMORANDUM ***
Alfonso Sanchez-Garcia and his wife, Saturnina Martha Gomez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
We reject petitioners’ contention that the IJ violated their due process rights by limiting certain testimony and taking over portions of the direct examination, because petitioners were not “prevented from reasonably presenting [their] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (quotation omitted). Moreover, petitioners failed to demonstrate that additional testimony may have affected the outcome of the proceedings. See id. (requiring a showing of prejudice to prevail on a due process challenge).
Petitioners’ contention that the BIA applied an erroneous prejudice standard is unsupported by the record. See Cano-Merida v. INS, 311 F.3d 960, 965 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.